DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
 
Status of Claims
Applicant's amendments filed on 26 March 2021 have been entered.  Claims 1, 7, and 12 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-5 and 7-20 are still pending in this application, with claims 1 and 12 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 8, 10-17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 2015/0235398), hereinafter Kim, in view of Bradski et al. (US Pub. 2016/0026253), hereinafter Bradski, and further in view of Maciocci et al. (US Pub. 2012/0249741), hereinafter Maciocci.
Regarding claim 1, Kim discloses a method for displaying information with an augmented reality device cooperating with a work machine, comprising: receiving, from a plurality of sensors on the work machine, sensor information about the operation of the work machine (Fig. 2; Paragraph [0055]: Computing device 900 may be coupled to the camera 210 and the tracking device 220. The camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor); detecting a field of view of an operator of the work machine via a camera (Paragraphs [0030]-[0032]: applying a transform to the image 112, resizing the image 112, cropping the image 112, and/or combining multiple images 112 into a single image 112 such that the image 112 and the real-time view 116 are substantially continuous when the image 112 is displayed to the user. In addition, the opacity of the image 112 may be modified to more effectively blend the image 112 with the real-time view 116 and/or to enable the user to simultaneously view both the image 112 and corresponding portion(s) of the real-time view 116 (e.g., the obstruction 114). Further, in some embodiments, the image 112 of the location of interest 110 may be composited with images of the real-time view 116, and the resulting composited image(s) may be displayed to the user on the display…position of the user and/or the eye gaze direction 223 may be used to determine the location of interest 110, the image capture location, and/or the image capture direction. For example, the user may activate an augmented view function of the navigation device 200 and then look in the direction of a location of interest 110. In response, the tracking device 220 may detect the user's eye gaze direction 223 and transmit the eye gaze direction 223 to a computing device associated with the navigation system 200. The computing device may then use the eye gaze direction 223 to determine the location of interest 110 at which the user is looking and to select an appropriate image capture location and/or image capture direction); identifying an identified object within the field of view by a computing device (Fig. 3A; Paragraph [0036]: FIGS. 3A and 3B are conceptual diagrams illustrating a technique for generating an augmented view of a location of interest 110 that is obstructed by a street corner, according to various embodiments of the present invention. As shown, when approaching a street corner, a user may wish to view the buildings, landmarks, signs, etc. that are being obstructed by the street corner. Accordingly, the user may activate an augmented view function of the navigation device 200 and input the relevant location of interest 110 (e.g., via a keyboard, voice command, eye gaze direction 223, and the like). In response, the navigation system 200 may determine an image capture location and/or image capture direction based on the location of the user relative to the location of interest 110, as described below in further detail in conjunction with FIG. 4. The navigation system 200 may then receive an image 112 of the location of interest 110 based on the image capture location and/or image capture direction and perform optional processing on the image 112. The image 112 is then displayed to the user on the display 120. For example, as shown in FIG. 3B, the image 112 of a location of interest 110 that is on the other side of a street corner may be displayed to the user on a transparent display 120, such as a car window, enabling the user to view the real-time view 116 in conjunction with the image); choosing object sensor information for the identified object, the object sensor information from one of the plurality of sensors, the object sensor information related to the identified object (Paragraph [0025]: the navigation system 200 receives a location of interest 110. The location of interest 110 may be inputted by the user, determined by the navigation system 200, and/or received from a secondary device. The location of interest 110 may include a street address, street number, name, city, state, coordinates, and/or any other information that enables the navigation system 200 to determine the identity and/or the location of interest 110. The navigation system 200 may further determine the location of the user relative to the location of interest 110. The location of the user may be determined using any type of geolocation device, including Global Positioning System (GPS) devices, wireless communication devices, time-of-flight devices, radio frequency (RF) devices, optical devices, and the like; Paragraphs [0054]-[0055]: Processing unit 902 may include a central processing unit (CPU), digital signal processing unit (DSP), and so forth. I/O devices 904 may include input devices, output devices, and devices capable of both receiving input and providing output. Memory unit 910 may include a memory module or a collection of memory modules. Software application 912 within memory unit 910 may be executed by processing unit 902 to implement the overall functionality of computing device 900, and, thus, to coordinate the operation of the navigation system 200 as a whole. The database 914 may store locations of interest 110, images 112, images associated with real-time views 116, GPS coordinates, object locations, object distances, lookup tables, and other data for generating augmented views of locations of interest 110 and acquiring information associated with the locations of interest 110…Computing device 900 may be coupled to the camera 210 and the tracking device 220. The camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor. Generally, the tracking device 220 captures sensory data associated with the environment and sensory data associated with user, and provides that data to computing device); generating an augmented reality overlay for the operator, the augmented reality overlay including an indication positioned in association with the identified object, the indication generated based on the object sensor information (Paragraph [0058]: a user is able to see through obstructions in the surrounding environment to view a location of interest. Additionally, the disclosed techniques enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased); and displaying, for the operator, the augmented reality overlay, the augmented reality overlay superimposed over at least a portion of the field of view of the operator (Fig. 3A; Fig. 3B; Paragraph [0036]: FIGS. 3A and 3B are conceptual diagrams illustrating a technique for generating an augmented view of a location of interest 110 that is obstructed by a street corner, according to various embodiments of the present invention. As shown, when approaching a street corner, a user may wish to view the buildings, landmarks, signs, etc. that are being obstructed by the street corner. Accordingly, the user may activate an augmented view function of the navigation device 200 and input the relevant location of interest 110 (e.g., via a keyboard, voice command, eye gaze direction 223, and the like). In response, the navigation system 200 may determine an image capture location and/or image capture direction based on the location of the user relative to the location of interest 110, as described below in further detail in conjunction with FIG. 4. The navigation system 200 may then receive an image 112 of the location of interest 110 based on the image capture location and/or image capture direction and perform optional processing on the image 112. The image 112 is then displayed to the user on the display 120. For example, as shown in FIG. 3B, the image 112 of a location of interest 110 that is on the other side of a street corner may be displayed to the user on a transparent display 120, such as a car window, enabling the user to view the real-time view 116 in conjunction with the image; Paragraph [0058]: by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased) wherein the indication is positioned so as to be superimposed over at least a portion of the identified object (Fig. 1A-1C; Paragraph [0023]: displaying images 112 on a transparent display 120 allows the location of interest 110 to be composited with the user's real-time view 116, creating a substantially continuous view of the surrounding environment, as shown in FIG. 1B. Additionally, as shown in FIG. 1C, displaying the images 112 on a transparent display allows the opacity of the images 112 to be varied such that the user is able to view the obstruction 114 (e.g., the bus) in the same region of the display 120 in which the image 112 of the location of interest 110 is being displayed. Moreover, the opacity of the image 112 of the location of interest 110 may be varied relative to the user's real-time view 116 by capturing real-time images of the user's line of sight, compositing the real-time images with the images 112 of the location of interest 110, and displaying the composited images on the display 120; Paragraph [0058]: a user is able to see through obstructions in the surrounding environment to view a location of interest. Additionally, the disclosed techniques enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased).
	Kim does not explicitly disclose wherein the identified object is one of a part of the work machine and an object operated by the work machine; wherein the indication is displayed as if it were attached to a surface of the identified object. 
	However, Bradski teaches augmented reality display including user viewpoint determination (Abstract), further comprising wherein the identified object is one of a part of the work machine and an object operated by the work machine (Fig. 92; Paragraphs [1467]-[1468]: FIG. 92 shows a scenario 9200 in which a worker employs an AR system 9201 in a work environment, according to one illustrated embodiment. In particular, FIG. 92 shows a landscaping worker operating machinery (e.g., lawn mower). Like many repetitive jobs, cutting grass can be tedious…worker wears an individual AR system 9201, which renders virtual content in the user's field of view to enhance job performance. For example, the AR system may render a virtual game 9212, in which the goal is to follow a virtually mapped pattern. Points are received for accurately following the pattern and hitting certain score multipliers before they disappear. Points may be deducted for straying from the pattern or straying too close to certain physical objects (e.g., trees). Bradski teaches that this will allow employing an augmented reality to assist in a work environment to assist the user (Paragraphs [1467]-[1468]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, in view of Maciocci with the features of wherein the identified object is one of a part of the work machine and an object operated by the work machine as taught by Bradski so as to assist the user as presented by Bradski.
 processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface; Paragraph [0087]: the virtual object 14a may be presented to the first user in the orientation, shape and size, as it would appear if the anchor surface 16 were a flat panel display. Thus, the virtual object 14a may be displayed with a shape and size resulting from projecting the object's shape onto the anchor surface from the user's perspective). Maciocci teaches that this will allow for the realistic appearance of a virtual object in the display (Paragraphs [0070]-[0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the features wherein the indication is displayed as if it were attached to a surface of the identified object as taught by Maciocci so as to allow for realistic appearance as presented by Maciocci.
Regarding claim 2, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 1, Kim discloses wherein the indication is positioned so as to be superimposed over at least a portion of the identified object in the augmented reality overlay (Fig. 1A-1C; Paragraph [0023]: displaying images 112 on a transparent display 120 allows the location of interest 110 to be composited with the user's real-time view 116, creating a substantially continuous view of the surrounding environment, as shown in FIG. 1B. Additionally, as shown in FIG. 1C, displaying the images 112 on a transparent display allows the opacity of the images 112 to be varied such that the user is able to view the obstruction 114 (e.g., the bus) in the same region of the display 120 in which the image 112 of the location of interest 110 is being displayed. Moreover, the opacity of the image 112 of the location of interest 110 may be varied relative to the user's real-time view 116 by capturing real-time images of the user's line of sight, compositing the real-time images with the images 112 of the location of interest 110, and displaying the composited images on the display 120; Paragraph [0058]: a user is able to see through obstructions in the surrounding environment to view a location of interest. Additionally, the disclosed techniques enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased).
Regarding claim 3, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 2, Kim discloses wherein the indication is positioned so as to be superimposed over the identified object within the boundary of the identified object in the augmented reality overlay (Fig. 1A-1C; Paragraph [0023]: displaying images 112 on a transparent display 120 allows the location of interest 110 to be composited with the user's real-time view 116, creating a substantially continuous view of the surrounding environment, as shown in FIG. 1B. Additionally, as shown in FIG. 1C, displaying the images 112 on a transparent display allows the opacity of the images 112 to be varied such that the user is able to view the obstruction 114 (e.g., the bus) in the same region of the display 120 in which the image 112 of the location of interest 110 is being displayed. Moreover, the opacity of the image 112 of the location of interest 110 may be varied relative to the user's real-time view 116 by capturing real-time images of the user's line of sight, compositing the real-time images with the images 112 of the location of interest 110, and displaying the composited images on the display 120).
Regarding claim 4, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 1, Kim discloses further comprising detecting a distance between the identified object and one of the augmented reality device and the work machine (Paragraphs [0054]-[0055]: Software application 912 within memory unit 910 may be executed by processing unit 902 to implement the overall functionality of computing device 900, and, thus, to coordinate the operation of the navigation system 200 as a whole. The database 914 may store locations of interest 110, images 112, images associated with real-time views 116, GPS coordinates, object locations, object distances, lookup tables, and other data for generating augmented views of locations of interest 110 and acquiring information associated with the locations of interest…camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor. Generally, the tracking device 220 captures sensory data associated with the environment and sensory data associated with user, and provides that data to computing device 900).
Regarding claim 5, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 4, Maciocci discloses further comprising decreasing the size of the indication when the distance increases (Paragraph [0076]: processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface; Paragraph [0087]: the virtual object 14a may be presented to the first user in the orientation, shape and size, as it would appear if the anchor surface 16 were a flat panel display. Thus, the virtual object 14a may be displayed with a shape and size resulting from projecting the object's shape onto the anchor surface from the user's perspective). 
Regarding claim 7, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 1, Maciocci discloses further comprising choosing the surface of the identified object such that it is relatively flatter than another surface of the identified object to position the indication in the augmented reality overlay (Fig. 1; Paragraph [0073]: a virtual object 14 may resemble a flat screen television and may be connected to or "anchor" to a real world object or a real world wall 16, as illustrated in FIG. 1. As the user moves his or her head, the virtual object 14 normally would move on the display 10 with the user's field of vision. However, in this embodiment the virtual object 14 appears to remain on the anchor surface 16, similar to how a real world flat panel display would remain on a surface if the user turned his or her head).
Regarding claim 8, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 7, Bradski discloses wherein the work machine is a forestry machine and the identified object is a tree (Fig. 92; Paragraphs [1467]-[1468]: FIG. 92 shows a scenario 9200 in which a worker employs an AR system 9201 in a work environment, according to one illustrated embodiment. In particular, FIG. 92 shows a landscaping worker operating machinery (e.g., lawn mower). Like many repetitive jobs, cutting grass can be tedious…worker wears an individual AR system 9201, which renders virtual content in the user's field of view to enhance job performance. For example, the AR system may render a virtual game 9212, in which the goal is to follow a virtually mapped pattern. Points are received for accurately following the pattern and hitting certain score multipliers before they disappear. Points may be deducted for straying from the pattern or straying too close to certain physical objects (e.g., trees). 
Regarding claim 10, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 1, Kim discloses further comprising receiving a user indication by the computing device, the user indication including detection of a change in the field of view (Paragraphs [0043]-[0044]: At step 560, the navigation system 200 determines whether there has been a change to the location of the user. If there has been a change to the location of the user, then the method 500 returns to step 515, where the location of the user is determined. If there has not been a change to the location of the user, then the method 500 proceeds to step 570. At step 570, the navigation system 200 determines whether there has been a change to the location of interest 110. If there has been a change to the location of interest 110, then the method 500 returns to step 510, where a different location of interest 110 is received…generating an augmented view of an obstructed location of interest 110 for a user, the navigation system 200 may be configured to generate an augmented view of a location of interest 110 that is relatively unobstructed, but which is relatively far away from the user. Such implementations are illustrated in FIGS. 6A and 6B, which are conceptual diagrams illustrating a technique for generating a magnified view of a location of interest 110, according to various embodiments of the present invention. As shown in FIG. 6A, when a user is approaching an unobstructed location of interest 110, the user may wish to more easily view details associated with the location of interest; Paragraphs [0055]-[0058]: Computing device 900 may be coupled to the camera 210 and the tracking device 220. The camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor. Generally, the tracking device 220 captures sensory data associated with the environment and sensory data associated with user, and provides that data to computing device 900…a navigation system determines an image capture location and an image capture direction based on a location of interest and a location of a user. The navigation system then receives an image of the location of interest from a database and/or from a camera that is proximate to the location of interest. The image is based on the image capture location and/or the image capture direction. Next, the navigation system may process the image by applying a transform based on the location of the user. The processed image is then displayed to the user…enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased).
Regarding claim 11, Kim, in view of Bradski, and further in view of Maciocci teaches the method of claim 1, Kim discloses wherein the work machine includes a mirror configured to reflect the identified object, and when the field of view is changed to include the mirror, the indication is positioned in association with the identified object reflected by the mirror (Fig. 1A-1C; Paragraph [0023]: In order to enable the user to view a location of interest 110 that is behind an obstruction 114, an image 112 of the location of interest 110 may be acquired from a database and/or from a camera that is positioned in the surrounding environment. The image 112 of the location of interest 110 may then be displayed in the user's field of view, enabling the user to view the location of interest 110 while simultaneously viewing his or her real-time surroundings. In various embodiments, the image 112 of the location of interest 110 may be shown to the user on a display 120. The display 120 may be disposed on and/or projected onto any surface of the user's vehicle, including the windows (e.g., side windows, windshield, rear window, etc.), the mirrors (e.g., rearview mirror, side view mirrors, etc.), and/or a display screen).
Regarding claim 12, Kim discloses an augmented reality system, comprising: a work machine (Fig. 2; Paragraph [0024]: FIG. 2 is a conceptual diagram of a navigation system 200 for displaying an augmented view of a location of interest 110 to a user, according to various embodiments of the present invention. As shown, the navigation system 200 may include a display 120, a camera 210, and a tracking device 220. The camera 210 may be configured to capture images of the user's surroundings, such as the real-time view 116 described above. The camera 210 may be located in a position that enables it to capture images from the user's point of view. For example, the camera 210 may be located above, below, or to the side of the user's line of sight. In some embodiments, the camera 210 may be mounted on a vehicle in which the user is traveling and/or on the user himself or herself); a plurality of information sources configured to receive sensor information about the operation of the work machine (Fig. 2; Paragraph [0055]: Computing device 900 may be coupled to the camera 210 and the tracking device 220. The camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor); a camera configured to detect a field of view of an operator of the work machine (Paragraphs [0030]-[0032]: applying a transform to the image 112, resizing the image 112, cropping the image 112, and/or combining multiple images 112 into a single image 112 such that the image 112 and the real-time view 116 are substantially continuous when the image 112 is displayed to the user. In addition, the opacity of the image 112 may be modified to more effectively blend the image 112 with the real-time view 116 and/or to enable the user to simultaneously view both the image 112 and corresponding portion(s) of the real-time view 116 (e.g., the obstruction 114). Further, in some embodiments, the image 112 of the location of interest 110 may be composited with images of the real-time view 116, and the resulting composited image(s) may be displayed to the user on the display…position of the user and/or the eye gaze direction 223 may be used to determine the location of interest 110, the image capture location, and/or the image capture direction. For example, the user may activate an augmented view function of the navigation device 200 and then look in the direction of a location of interest 110. In response, the tracking device 220 may detect the user's eye gaze direction 223 and transmit the eye gaze direction 223 to a computing device associated with the navigation system 200. The computing device may then use the eye gaze direction 223 to determine the location of interest 110 at which the user is looking and to select an appropriate image capture location and/or image capture direction); a computing device configured to identify an identified object within the field of view and to choose object sensor information for the identified object, the object sensor information from one of the plurality of information sources, the object sensor information related to the identified object (Fig. 3A; Paragraph [0025]: the navigation system 200 receives a location of interest 110. The location of interest 110 may be inputted by the user, determined by the navigation system 200, and/or received from a secondary device. The location of interest 110 may include a street address, street number, name, city, state, coordinates, and/or any other information that enables the navigation system 200 to determine the identity and/or the location of interest 110. The navigation system 200 may further determine the location of the user relative to the location of interest 110. The location of the user may be determined using any type of geolocation device, including Global Positioning System (GPS) devices, wireless communication devices, time-of-flight devices, radio frequency (RF) devices, optical devices, and the like; Paragraph [0036]: FIGS. 3A and 3B are conceptual diagrams illustrating a technique for generating an augmented view of a location of interest 110 that is obstructed by a street corner, according to various embodiments of the present invention. As shown, when approaching a street corner, a user may wish to view the buildings, landmarks, signs, etc. that are being obstructed by the street corner. Accordingly, the user may activate an augmented view function of the navigation device 200 and input the relevant location of interest 110 (e.g., via a keyboard, voice command, eye gaze direction 223, and the like). In response, the navigation system 200 may determine an image capture location and/or image capture direction based on the location of the user relative to the location of interest 110, as described below in further detail in conjunction with FIG. 4. The navigation system 200 may then receive an image 112 of the location of interest 110 based on the image capture location and/or image capture direction and perform optional processing on the image 112. The image 112 is then displayed to the user on the display 120. For example, as shown in FIG. 3B, the image 112 of a location of interest 110 that is on the other side of a street corner may be displayed to the user on a transparent display 120, such as a car window, enabling the user to view the real-time view 116 in conjunction with the image; Paragraphs [0054]-[0055]: Processing unit 902 may include a central processing unit (CPU), digital signal processing unit (DSP), and so forth. I/O devices 904 may include input devices, output devices, and devices capable of both receiving input and providing output. Memory unit 910 may include a memory module or a collection of memory modules. Software application 912 within memory unit 910 may be executed by processing unit 902 to implement the overall functionality of computing device 900, and, thus, to coordinate the operation of the navigation system 200 as a whole. The database 914 may store locations of interest 110, images 112, images associated with real-time views 116, GPS coordinates, object locations, object distances, lookup tables, and other data for generating augmented views of locations of interest 110 and acquiring information associated with the locations of interest 110…Computing device 900 may be coupled to the camera 210 and the tracking device 220. The camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor. Generally, the tracking device 220 captures sensory data associated with the environment and sensory data associated with user, and provides that data to computing device); an augmented reality device in communication with the work machine and having a display configured to generate an augmented reality overlay for the operator, the augmented reality overlay including an indication positioned in association with the identified object, the indication generated based on the object sensor information (Paragraph [0058]: a user is able to see through obstructions in the surrounding environment to view a location of interest. Additionally, the disclosed techniques enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased), and to display, for the operator, the augmented reality overlay over the field of view of the operator (Fig. 3A; Fig. 3B; Paragraph [0036]: FIGS. 3A and 3B are conceptual diagrams illustrating a technique for generating an augmented view of a location of interest 110 that is obstructed by a street corner, according to various embodiments of the present invention. As shown, when approaching a street corner, a user may wish to view the buildings, landmarks, signs, etc. that are being obstructed by the street corner. Accordingly, the user may activate an augmented view function of the navigation device 200 and input the relevant location of interest 110 (e.g., via a keyboard, voice command, eye gaze direction 223, and the like). In response, the navigation system 200 may determine an image capture location and/or image capture direction based on the location of the user relative to the location of interest 110, as described below in further detail in conjunction with FIG. 4. The navigation system 200 may then receive an image 112 of the location of interest 110 based on the image capture location and/or image capture direction and perform optional processing on the image 112. The image 112 is then displayed to the user on the display 120. For example, as shown in FIG. 3B, the image 112 of a location of interest 110 that is on the other side of a street corner may be displayed to the user on a transparent display 120, such as a car window, enabling the user to view the real-time view 116 in conjunction with the image; Paragraph [0058]: by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased).
	Kim does not explicitly disclose wherein the identified object is one of a part of the work machine and an objected operated by the work machine; to display as if the indication were attached to a surface of the identified object. 
	However, Bradski teaches augmented reality display including user viewpoint determination (Abstract), further comprising wherein the identified object is one of a part of the work machine and an objected operated by the work machine (Fig. 92; Paragraphs [1467]-[1468]: FIG. 92 shows a scenario 9200 in which a worker employs an AR system 9201 in a work environment, according to one illustrated embodiment. In particular, FIG. 92 shows a landscaping worker operating machinery (e.g., lawn mower). Like many repetitive jobs, cutting grass can be tedious…worker wears an individual AR system 9201, which renders virtual content in the user's field of view to enhance job performance. For example, the AR system may render a virtual game 9212, in which the goal is to follow a virtually mapped pattern. Points are received for accurately following the pattern and hitting certain score multipliers before they disappear. Points may be deducted for straying from the pattern or straying too close to certain physical objects (e.g., trees). Bradski teaches that this will allow employing an augmented reality to assist in a work environment to assist the user (Paragraphs [1467]-[1468]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, in view of Maciocci with the features of wherein the 
	Further, Maciocci teaches display of virtual objects in augmented reality (Abstract), further comprising to display as if the indication were attached to a surface of the identified object (Fig. 1; Paragraph [0076]: processor driving the display on the head mounted device 10 may continuously update the displayed image of the generated virtual object 14 so that the virtual object 14 appears anchored to the anchor surface 16 as the user turns his/her head and moves with respect to the selected anchor surface 16. Thus, as the user moves and walks around the room, the virtual object 14 may appear to remain fixed on the physical surface 16. As part of maintaining this impression, the processor may modify the appearance of the virtual object 14 so that its shape, size and orientation match the user's viewing perspective of the anchor surface. Adjusting the shape, size and orientation of virtual objects may help to provide an immersive virtual or augmented reality experience. Unless the user enters a predefined specific input to move the virtual object 14 to another anchor surface, the virtual object 14 may remain static and seemingly adhered to the anchor surface; Paragraph [0087]: the virtual object 14a may be presented to the first user in the orientation, shape and size, as it would appear if the anchor surface 16 were a flat panel display. Thus, the virtual object 14a may be displayed with a shape and size resulting from projecting the object's shape onto the anchor surface from the user's perspective). Maciocci teaches that this will allow for the realistic appearance of a virtual object in the display (Paragraphs [0070]-[0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the features to display as if the indication were attached to a surface of the identified object as taught by Maciocci so as to allow for realistic appearance as presented by Maciocci.
Regarding claim 13, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 12, Kim discloses wherein the computing device is included  the user may activate an augmented view function of the navigation device 200 and then look in the direction of a location of interest 110. In response, the tracking device 220 may detect the user's eye gaze direction 223 and transmit the eye gaze direction 223 to a computing device associated with the navigation system 200. The computing device may then use the eye gaze direction 223 to determine the location of interest 110 at which the user is looking and to select an appropriate image capture location and/or image capture direction. Images 112 associated with the image capture location and/or image capture direction may then be displayed to the user).
Regarding claim 14, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 12, Kim discloses wherein the indication is positioned so as to be superimposed over at least a portion of the identified object in the augmented reality overlay (Fig. 1A-1C; Paragraph [0023]: displaying images 112 on a transparent display 120 allows the location of interest 110 to be composited with the user's real-time view 116, creating a substantially continuous view of the surrounding environment, as shown in FIG. 1B. Additionally, as shown in FIG. 1C, displaying the images 112 on a transparent display allows the opacity of the images 112 to be varied such that the user is able to view the obstruction 114 (e.g., the bus) in the same region of the display 120 in which the image 112 of the location of interest 110 is being displayed. Moreover, the opacity of the image 112 of the location of interest 110 may be varied relative to the user's real-time view 116 by capturing real-time images of the user's line of sight, compositing the real-time images with the images 112 of the location of interest 110, and displaying the composited images on the display 120; Paragraph [0058]: a user is able to see through obstructions in the surrounding environment to view a location of interest. Additionally, the disclosed techniques enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased
Regarding claim 15, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 14, Kim discloses wherein the indication is positioned so as to be superimposed over the identified object within the boundary of the identified object in the augmented reality overlay (Fig. 1A-1C; Paragraph [0023]: displaying images 112 on a transparent display 120 allows the location of interest 110 to be composited with the user's real-time view 116, creating a substantially continuous view of the surrounding environment, as shown in FIG. 1B. Additionally, as shown in FIG. 1C, displaying the images 112 on a transparent display allows the opacity of the images 112 to be varied such that the user is able to view the obstruction 114 (e.g., the bus) in the same region of the display 120 in which the image 112 of the location of interest 110 is being displayed. Moreover, the opacity of the image 112 of the location of interest 110 may be varied relative to the user's real-time view 116 by capturing real-time images of the user's line of sight, compositing the real-time images with the images 112 of the location of interest 110, and displaying the composited images on the display 120).
Regarding claim 16, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 12, Bradski discloses wherein the work machine includes a work tool to operate the identified object (Fig. 92; Paragraphs [1467]-[1468]: FIG. 92 shows a scenario 9200 in which a worker employs an AR system 9201 in a work environment, according to one illustrated embodiment. In particular, FIG. 92 shows a landscaping worker operating machinery (e.g., lawn mower). Like many repetitive jobs, cutting grass can be tedious…worker wears an individual AR system 9201, which renders virtual content in the user's field of view to enhance job performance. For example, the AR system may render a virtual game 9212, in which the goal is to follow a virtually mapped pattern. Points are received for accurately following the pattern and hitting certain score multipliers before they disappear. Points may be deducted for straying from the pattern or straying too close to certain physical objects (e.g., trees
Regarding claim 17, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 16, Bradski discloses wherein the work machine is a forestry machine and the identified object is a tree (Fig. 92; Paragraphs [1467]-[1468]: FIG. 92 shows a scenario 9200 in which a worker employs an AR system 9201 in a work environment, according to one illustrated embodiment. In particular, FIG. 92 shows a landscaping worker operating machinery (e.g., lawn mower). Like many repetitive jobs, cutting grass can be tedious…worker wears an individual AR system 9201, which renders virtual content in the user's field of view to enhance job performance. For example, the AR system may render a virtual game 9212, in which the goal is to follow a virtually mapped pattern. Points are received for accurately following the pattern and hitting certain score multipliers before they disappear. Points may be deducted for straying from the pattern or straying too close to certain physical objects (e.g., trees).
Regarding claim 20, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 12, Kim discloses wherein the work machine includes a mirror configured to reflect identified object, and the augmented reality device is configured such that when the field of view is changed to include the mirror, the indication is positioned in association with the identified object reflected by the mirror (Fig. 1A-1C; Paragraph [0023]: In order to enable the user to view a location of interest 110 that is behind an obstruction 114, an image 112 of the location of interest 110 may be acquired from a database and/or from a camera that is positioned in the surrounding environment. The image 112 of the location of interest 110 may then be displayed in the user's field of view, enabling the user to view the location of interest 110 while simultaneously viewing his or her real-time surroundings. In various embodiments, the image 112 of the location of interest 110 may be shown to the user on a display 120. The display 120 may be disposed on and/or projected onto any surface of the user's vehicle, including the windows (e.g., side windows, windshield, rear window, etc.), the mirrors (e.g., rearview mirror, side view mirrors, etc.), and/or a display screen).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Bradski, in view of Maciocci, and further in view of Johnson et al. (US Pub. 2015/0199004), hereinafter Johnson.
Regarding claim 19, Kim, in view of Bradski, and further in view of Maciocci teaches the augmented reality system of claim 12. 
	While Kim discloses wherein the computing device is configured to receive a user indication, the user indication including a detection of a change in the field of view (Paragraphs [0043]-[0044]: At step 560, the navigation system 200 determines whether there has been a change to the location of the user. If there has been a change to the location of the user, then the method 500 returns to step 515, where the location of the user is determined. If there has not been a change to the location of the user, then the method 500 proceeds to step 570. At step 570, the navigation system 200 determines whether there has been a change to the location of interest 110. If there has been a change to the location of interest 110, then the method 500 returns to step 510, where a different location of interest 110 is received…generating an augmented view of an obstructed location of interest 110 for a user, the navigation system 200 may be configured to generate an augmented view of a location of interest 110 that is relatively unobstructed, but which is relatively far away from the user. Such implementations are illustrated in FIGS. 6A and 6B, which are conceptual diagrams illustrating a technique for generating a magnified view of a location of interest 110, according to various embodiments of the present invention. As shown in FIG. 6A, when a user is approaching an unobstructed location of interest 110, the user may wish to more easily view details associated with the location of interest; Paragraphs [0055]-[0058]: Computing device 900 may be coupled to the camera 210 and the tracking device 220. The camera 210 may be configured to capture images of a real-time view 116 of a user. The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors. The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223). The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor. Generally, the tracking device 220 captures sensory data associated with the environment and sensory data associated with user, and provides that data to computing device 900…a navigation system determines an image capture location and an image capture direction based on a location of interest and a location of a user. The navigation system then receives an image of the location of interest from a database and/or from a camera that is proximate to the location of interest. The image is based on the image capture location and/or the image capture direction. Next, the navigation system may process the image by applying a transform based on the location of the user. The processed image is then displayed to the user…enable the user to continue to pay attention to his or her real-time surroundings while viewing the location of interest. Accordingly, by overlaying an image of the location of interest with the user's real-time field of view, navigation efficacy and user safety are increased), Kim does not explicitly disclose a detection of a change in the field of view detected by at least one accelerometer included in the augmented reality device.
	However, Johnson teaches a machine comprising a display overlay on a field of view (Abstract), further comprising a detection of a change in the field of view detected by at least one accelerometer included in the augmented reality device (Paragraph [0022]: tracking sensor 126 may determine the direction of view of the operator based upon a position of a head and/or an eye of the operator. Accordingly, the tracking sensor 126 may include a head tracking sensor and/or an eye tracking sensor respectively. The head tracking sensor may include, for example, a gyro sensor, an accelerometer, a magnetometer or any other known sensor. The eye tracking sensor may employ any known eye-attached tracking method, optical tracking or an electric potential measurement for tracking an eye movement of the operator. The tracking sensor 126 may be positioned on the headgear 122. For example, the gyro sensor is located on a frame of the headgear 122 worn by the operator). Johnson teaches that this will allow for tracking the view of a user (Paragraph [0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, in view of Maciocci with the features of a detection of a change in the field of view detected by at least one accelerometer included in the augmented reality device as taught by Johnson so as to allow for view determination as presented by Johnson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613